Citation Nr: 0320751	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for postoperative herniated nucleus pulposus, 
L4 left.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claims seeking entitlement to 
an increased disability in excess of 20 percent for 
postoperative herniated nucleus pulposus, L4 left, and 
entitlement to a TDIU rating.


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in August 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file medical records 
from the VA Medical Center in New York, New York; the Social 
Security Administration (SSA), Pro-Fit Physical Therapy; 
medical statements and reports pertaining to treatment by 
Drs. M. Bronson, M. Katz, B. Bellovin, T.F. Rahill, and O. 
Evangelista; medical reports from Aetna US Health Care, as 
well as those submitted to Trans World Airlines; and VA 
(orthopedic and neurological) examination reports, dated in 
June 2003.

However, in Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (hereinafter, the "Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2) (2002).  As such, although 
the Board has obtained and associated with the claims file 
the additional evidence described above, in light of the 
Federal Circuit's decision, the appeal must be remanded.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Where, as here, the law or regulations changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, supra.  In light of the revision of the criteria 
for evaluation intervertebral disc syndrome, however, the 
Board is of the opinion that another examination should be 
accomplished to determine the current nature of the veteran's 
postoperative herniated nucleus pulposus, L4 left.

The Board notes that the resolution of the postoperative 
herniated nucleus pulposus, L4 left, claim could well impact 
upon the Board's consideration of the TDIU claim.  As such, 
the Board finds that the claim concerning the herniated 
nucleus pulposus at  L4 left is inextricably intertwined with 
the TDIU claim, and therefore a decision by the Board on the 
veteran's TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  The 
RO should provide him with a copy of the 
criteria contained in the former and 
revised Diagnostic Code 5293.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to 
service-connected postoperative herniated 
nucleus pulposus, L4 left.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's postoperative herniated 
nucleus pulposus, L4 left.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of lumbar spine.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the postoperative herniated 
nucleus pulposus, L4 left, has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity.  The 
examiner must also opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
postoperative herniated nucleus pulposus, 
L4 left, alone renders him unable to 
secure or follow a substantially gainful 
occupation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  In doing so, the RO is asked to 
consider the criteria for the herniated 
nucleus pulposus set forth in Diagnostic 
Code 5293 in effect prior to September 
23, 2002, as well as the revised criteria 
for of this condition that became 
effective on that date.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on these claims, 
to include all pertinent evidence 
received since the July 2002 Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


